Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                December 05, 2018

The Court of Appeals hereby passes the following order:

A19A0668. CRYSTAL FOFANA v. SOULEYMANE FOFANA

      We granted a discretionary application filed by Crystal Fofana (“Fofana”).
Fofana then filed this appeal from a family violence protective order issued in favor
of Fofana’s estranged husband, Souleymane Fofana. The order also served to
determine custody issues. Fofana has filed a consent motion to remand the direct
appeal. She contends that the parties have entered a settlement agreement in
connection with divorce proceedings that renders issues in the instant appeal moot.
She asks that the case be remanded so that the trial court can vacate its order.
      The consent motion for remand is hereby GRANTED, and the case is
REMANDED to the trial court. Should either party be aggrieved by entry of any
subsequent order, that party may file an application for discretionary appeal from the
ruling.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        12/05/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.